Citation Nr: 0210814	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  02-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left foot.

2.  Entitlement to service connection for arthritis of 
multiple joints (right foot, bilateral legs, bilateral hips, 
bilateral shoulders, and back).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from December 1965 to March 
1967.

The veteran's claims for service connection were received by 
the RO in July 2000.  In an August 2001 rating decision, the 
RO denied service connection for left foot arthritis and for 
multiple joint arthritis (of the right foot, bilateral legs, 
bilateral hips, bilateral shoulders, and back).  The veteran 
disagreed with the August 2001 rating decision and perfected 
this appeal with the timely submission of his VA Form 9, 
substantive appeal in March 2002.

The veteran presented personal testimony before the 
undersigned at a Travel Board hearing in June 2002.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.  



FINDINGS OF FACT

1.  The veteran's currently diagnosed left foot arthritis was 
initially manifested in service.  

2.  Competent medical evidence does not reveal that the 
veteran has a current systemic arthritic disability involving 
multiple joints.


CONCLUSIONS OF LAW

1.  Left foot arthritis was incurred in service. 38 U.S.C.A. 
§§ 1110, 1111 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  Arthritis of multiple joints was not incurred in military 
service or as secondary to a service-connected disability.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement service connection for 
arthritis of the left foot.  He is also seeking entitlement 
to service connection for arthritis of multiple joints, which 
he contends is secondary to arthritis of the left foot.   

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then separately 
apply the pertinent law and regulations to the facts and 
evidence as to each issue on appeal.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claims, by a July 2000 letter from the RO 
to the veteran, by the August 2001 rating decision, by the 
March 2002 statement of the case (SOC), and also by means of 
a detailed March 2001 letter to the veteran which 
specifically referenced the provisions of the VCAA.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
in that the veteran was clearly notified of the evidence 
necessary to substantiate his claims for service connection 
and received specific notice concerning the VCAA.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The RO contacted the veteran in July 2000 and in March 2001 
regarding dates of treatment and names of medical care 
providers who treated the veteran for his claimed 
disabilities.  Based upon the veteran's response, the RO 
obtained all relevant VA and private treatment records 
referenced by the veteran.  The veteran's service medical 
records are also of record.   

The veteran apparently applied for disability benefits from 
the Social Security Administration (SSA) and the Georgia 
Department of Labor (DOL).  However, under the circumstances 
here presented, obtaining records pertaining to the veteran's 
receipt of disability benefits from SSA and the Georgia DOL 
is not necessary.  There is no basis in the record for 
believing that SSA or Georgia DOL records would be supportive 
of the veteran's claim, and the veteran does not appear to so 
contend.  See Brock v. Brown, 10 Vet. App. 155, 161 (1997).  
Therefore, all known and available pertinent medical records 
have been obtained and are associated with the veteran's 
claims file.  The veteran does not appear to contend 
otherwise.   

The Board additionally notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran provided testimony at 
a Travel Board hearing in June 2002.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits as to both issues.   

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Pertinent law and regulations

Service connection - in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2001).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2001); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Tin order for service connection to be granted, there must be 
a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001); Crowe v. Brown, 7 Vet. App. 238, 
245 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

1. Entitlement to service connection for arthritis of 
the left foot.

Factual background

The veteran contends, as stated in the June 2002 hearing, 
that his left foot arthritis preexisted service and was 
aggravated by service.

Service medical records reveal that the veteran reported a 
missing toe in a December 1965 medical history report for 
enlistment.  He did not indicate that he had swollen or 
painful joints, nor did he indicate that he had any arthritis 
or rheumatism.  The December 1965 enlistment examination 
includes a notation that the veteran was missing his middle 
toe of his left foot.  No mention was made of any other foot 
disability, including arthritis.  

In January 1966, the veteran complained of foot cramps in his 
left foot.  A February 1966 examination indicates that the 
veteran's middle toe was missing on his left foot.  He was 
found to be physically qualified for a transfer in February 
and in June 1966.  In April 1966, the veteran complained of 
pain in his left foot after jumping and hurting it.  An 
examination was negative.  In August 1966, the veteran 
complained of pain in his amputated stump, anterior foot, and 
second toe.  The veteran complained of soreness in the index 
toe proximal interphalangeal joint and in the plantar aspect 
of the third toe, which had been amputated.  A physical 
examination revealed partial ankylosis of the second toe 
proximal interphalangeal joint, and the absence of the third 
toe.  

In January 1967, the veteran complained of pain in his left 
foot since a gunshot wound in June 1965.  He also indicated 
that he had trouble ambulating.  Radiographic reports 
revealed that the veteran had arthritic changes of the 
metatarsal and phalangeal joints of the second and third 
toes.  An administrative discharge from service was 
recommended for a physical defect that existed prior to 
service, traumatic amputation of the third toe of the left 
foot and traumatic arthritis of the toes.  

A Medical Board Report on the physical condition of the 
veteran was made in February 1967.  The examiner indicated 
that the veteran suffered a gunshot wound with traumatic 
amputation of the left third toe prior to his enlistment.  
The examiner also noted that the veteran had a mild to 
moderate degree of post-traumatic arthritis in the proximal 
interphalangeal joint of the left second toe and the 
metatarsophalangeal joint of the left third toe prior to 
service.  The veteran stated that prolonged walking, running, 
and strenuous exercise aggravated his pain, just as it did 
prior to enlistment.  

A physical examination revealed that most of the veteran's 
left third toe was missing.  Motion was limited in the left 
second toe, and there was little or no motion of the 
remainder of the left third toe.  The veteran complained of 
pain upon motion of both toes.  He was diagnosed with 
traumatic amputation of the left third toe at the mid 
proximal phalanx, and post-traumatic arthritis of the 
proximal inter-phalangeal joint of the left second toe and 
metatarsus-phalangeal joint of the left third toe.  The 
examiner recommended an administrative discharge from service 
for a physical defect which existed prior to service, 
traumatic amputation of the third left toe and traumatic 
arthritis of the toes.  The examiner opined that the 
veteran's condition was not incurred in the line of duty, 
existed prior to entry, was not aggravated by service, was 
permanent, and made the veteran unfit for duty.  The veteran 
received an administrative discharge.      

A discharge examination was performed in March 1967.  A 
traumatic amputation of the left third toe at the mid-
proximal phalanx and post-traumatic arthritis of the proximal 
interphalangeal joint of the left second toe and the 
metatarsal-phalangeal joint of the left third toe were noted 
as existing prior to entry.  The veteran was discharged for a 
physical disability.

Treatment records from J.T.G., M.D. dated from November to 
December 1996 indicate that the veteran had pain and numbness 
from his hip to his foot in both legs.  Dr. J.T.G. commented 
that the veteran's problem was reminiscent of arthritis.  
Treatment records dated in January 1997 indicate that the 
veteran had lower extremity pain from his hip to his foot in 
both legs.  Dr. J.T.G. noted that a recent bone scan showed 
degenerative changes.  

At the June 2002 Travel Board hearing, the veteran testified 
that he was shot in the foot in June 1965.  He indicated that 
he was able to work after the accident, prior to his period 
of active duty.  He stated that he had no problem with his 
left foot from the running he did during boot camp and Marine 
Corps training.  He stated that he began having problems with 
his foot in service.  He also indicated that he had arthritis 
in his left foot that was aggravated during service.  

Analysis

In evaluating the merits of this claim, the Board must first 
address the statutory presumption of soundness. As noted 
above, a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

In Miller v. West, 11 Vet. App. 345 (1998), the Court held 
that a veteran's self-report that he had previously suffered 
from "depression or excessive worry;" in-service clinical 
records reflecting a pre-service diagnosis of a psychiatric 
disability, and an in-service medical board that found the 
veteran's psychiatric disability to have preexisted service 
were insufficient to rebut the presumption of soundness as 
found in 38 U.S.C.A § 1111 (West 1991).  The Court found that 
these records "were not supported by any contemporaneous 
clinical evidence or recorded history in the record."  
According to the Court, because they were  "without a factual 
predicate in the record," they were insufficient to rebut the 
presumption of soundness. See Miller, 11 Vet. App. at 348.

This case presents a very similar set of factual 
circumstances.  There is no clear and unmistakable evidence 
that demonstrates that the veteran's left foot arthritis 
existed prior to enlistment.  There are no pre-service 
medical records indicating the existence of a left foot 
arthritis prior to the veteran's entry into service in 
December 1965.  Although a missing toe was noted on the 
veteran's December 1965 enlistment examination, left foot 
arthritis was not noted upon enlistment or for a year 
thereafter, during which period of time the veteran 
successfully competed boot camp.  

Moreover, because that part of the February 1967 Medical 
Board Report which finds that the veteran's left foot 
arthritis pre-existed his entry into service was based only 
on the veteran's recitation of his perceived history of onset 
of his arthritic symptoms, it does not rise to the level of 
clear and unmistakable evidence required to rebut the 
presumption of soundness. See Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) [a medical diagnosis is only as credible as 
the history on which it is based; see also Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [a diagnosis "can be no better than 
the facts alleged by the appellant"].  Furthermore, the Board 
notes that it is now well-settled that as a layperson without 
medical training, the veteran is not qualified to render 
medical opinions regarding matters calling for specialized 
medical knowledge. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); 
Cf. Miller, supra.  

In short, because there is no contemporaneous clinical 
evidence or record history that supports the Medical Board's 
finding that the veteran's left foot arthritis preexisted 
service, the Board thus concludes that the statutory 
presumption of soundness has not been rebutted.  Because that 
the veteran is presumed to have been in sound condition upon 
his entry into service, the matter of aggravation during 
service becomes moot.  

As stated above, in order to grant service connection for a 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson, supra.   

The evidence of record indicates that the veteran currently 
has, and receives treatment for, arthritis of the left foot.  
The first element of Hickson, a current disability, is 
therefore met.  The second element of Hickson, in service 
incurence, is also met.  The service medical records, 
including radiographic reports, indicate that the veteran's 
left foot arthritis was first diagnosed in service.   In 
addition, the third element of Hickson, nexus, is met.  The 
veteran's left foot arthritis was first diagnosed in service 
and was described as a permanent condition.  The left foot 
arthritis has continued to the present time.  See 38 C.F.R. 
§ 3.303(b) (2001). 

Because all three Hickson elements are met, service 
connection for left foot arthritis is granted.

2.	Entitlement to service connection for arthritis of 
multiple joints.

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that his claimed arthritis of multiple joints (excluding the 
foot) had its onset during his period of military service.  
Service medical records do not reveal any complaints, 
treatment, or diagnoses of a systemic arthritic disorder, 
such as rheumatism.

The Board's discussion will focus on the veteran's claim of 
entitlement to service connection on a secondary basis.   In 
essence, the veteran's contention, as stated in the June 2002 
hearing, is that his service-connected left foot arthritis 
caused a systemic arthritic disability in his joints, 
including the right foot, bilateral legs, hips, shoulders, 
and back.

Factual background

Of record is a November 1996 radiographic report from the H. 
Clinic which indicates that the veteran had bilateral facet 
osteoarthritis at L5-6 and L6-S1.   A December 1996 bone scan 
showed mild increased non-focal activity in the mid and lower 
thoracic spine, most consistent with degenerative 
hypertrophic changes. 

Medical records from J.T.G., M.D. dated in December 1996 
reveal that the veteran complained of pain in numbness from 
the hip to the foot in both legs.  His sedimentation rate was 
mildly elevated at 27.  Dr. J.T.G. opined that the veteran's 
problem was reminiscent of arthritis. He expressed no opinion 
as to the etiology of the veteran's arthritis.  

A December 1997 H. Clinic CT scan of the L3-4, L4-5, and the 
L5-S1 lumbar discs revealed mild to moderate 
degenerative/hypertrophic changes involving the facet joints.  
Treatment records from Dr. L.B. indicate that the veteran was 
diagnosed with arthritis in May 1998.  She expressed no 
opinion as to the etiology of the veteran's arthritis.  
 
An October 1999 MRI revealed facetal osteoarthritis, more 
prominent at L4-5 on the right.    

Treatment records from S.G., M.D. dated in October 1999 
indicate that Dr. S.G. opined that the veteran's nonmalignant 
low back pain had no clear etiology, but was probably a 
multifactorial problem from some combination of 
osteoarthritis and some myofascial pain.  In November 1999, 
Dr. S.G. noted that the veteran's studies suggested that he 
had some sort of inflammatory component.  His sedimentation 
rate was slightly elevated at 36, but Dr. S.G. noted that 
this was very nonspecific.  The veteran's rheumatoid factor 
was negative. The veteran was diagnosed with nonmalignant low 
back pain and facet arthropathy.  

VA treatment notes dated in May 2000 reveal that the veteran 
had chronic low back pain secondary to degenerative joint 
disease. The examiner expressed no opinion as to the etiology 
of the veteran's degenerative joint disease.  
  
Treatment records from Dr. S.G. reveal that the veteran 
complained of pain in his hip in January 2001.  Dr. S.G. 
noted that the radiographic reports revealed facet 
arthropathy at L4-5.  The veteran was diagnosed with 
osteoarthritis.  Treatment records from Dr. S.G. further 
indicate that in February 2001 the veteran's sedimentation 
rate was elevated at 41.  The veteran was again diagnosed 
with osteoarthritis.  Dr. S.G. expressed no opinion as to the 
etiology of the veteran's osteoarthritis.  
 
The veteran testified at a Travel Board hearing in June 2002 
that his left foot arthritis had infected his blood and had 
spread to all of his joints. 

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  With respect to 
secondary service connection, a similar analysis applies.  
There must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

With the Board's grant of service connection for left foot 
arthritis, Wallin element (2) is satisfied.  However, after 
having carefully reviewed the record, the Board believes that 
the veteran's claim is denied on two separate bases.  First, 
there is no evidence that the veteran currently has systemic 
arthritis of multiple joints or a similar disease process.  
Second, even the veteran currently has systemic arthritis of 
multiple joints, there is no competent medical evidence which 
links such a disability to the his service-connected 
disability.  This, Wallin elements (1) an (3) have not been 
met.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995) [the 
Board has the fundamental authority to decide a claim in the 
alternative].

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The Board therefore believes that in the absence of an 
identified systemic arthritis disability, the first Hickson 
element is not satisfied, and service connection for systemic 
arthritis of multiple joints may not be granted.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

In this case, the medical evidence of record establishes that 
the veteran currently has arthritis in some of his joints.  
The medical evidence of record establishes that the veteran 
suffers from osteoarthritis and/or degenerative joint disease 
in his thoracic spine, lumbar spine, legs, hips, and feet.  
[The medical evidence of record does not indicate that he has 
arthritis in his shoulder, as he has claimed].  The veteran 
has not claimed secondary service connection for 
osteoarthritis or degenerative joint disease of his 
individual joints.  Rather, the veteran's contention, as 
stated at the June 2002 Travel Board hearing, is that he has 
a systemic arthritic disorder that affects all of his joints, 
which he claims spread via the blood from the arthritic left 
foot.  In this case, the medical evidence of record does not 
indicate that the veteran suffers from systemic arthritis 
affecting all of his joints.  Although some sort of 
inflammatory component was noted in October 1999, the 
veteran's rheumatoid factor was negative, and no systemic 
arthritic disease was diagnosed.  In fact, the diagnoses of 
record specifically indicate that the veteran has 
osteoarthritis and/or degenerative joint disease in some of 
his joints, but do not indicate that he has a systemic 
arthritic disease in all of his joints, such as rheumatoid 
arthritis.    

For the reasons stated above, the Board has concluded, based 
on the medical evidence of record, that the claimed 
disability does not currently exist.
The claim is denied on that basis alone.  However, the Board 
will also address the veteran's assertion that the claimed 
arthritis of multiple joints is a proximate result of his 
service-connected left foot arthritis.

There is no medical support in the evidence of record to 
relate the claimed disability to the veteran's military 
service.  None of the veteran's examining or treating 
physicians have linked any arthritic condition the veteran 
may have to his service-connected left foot arthritis.  

The only evidence in support of the veteran's claim comes 
from his own contentions.  The veteran has offered his own 
statements and testimony to the effect that his left foot 
arthritis infected his blood, and spread all of his joints, 
establishing a causal relationship between the two.  The 
Board does not doubt that the veteran is sincere in his 
beliefs.  However, it is well-established that although he is 
competent to report on his symptoms, as a lay person without 
medical training, the veteran is not competent to relate 
those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu, supra.  The Board finds, therefore, 
that the evidence does not support a relation to service of 
the symptomatology reported by the veteran, and the third 
Hickson element is not satisfied.  

Because neither the first nor the third Hickson elements have 
been satisfied, the Board finds that a preponderance of the 
evidence is against a showing the veteran has a current 
systemic arthritic disability of the joints either as a 
direct result of a disease or injury incurred in active 
service, or on a secondary basis, as a result of his service-
connected left foot arthritis.  The benefit sought on appeal 
is accordingly denied.


ORDER

Service connection for arthritis of the left foot is granted, 
subject to the applicable laws and regulations governing 
awards of VA benefits.

Service connection for arthritis of multiple joints, claimed 
as secondary to service-connected left foot arthritis, is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

